DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 12-18, 26-28, 30-33 are objected to because of the following informalities:  
Claim 12 recites “the temperature controller”, “the flow controller” and “the controller” and should recite “the at least one temperature controller”, “the at least one flow controller” and “the at least one assembly controller” respectively.
Claims 13, 14, 16 and 17 recite “the temperature controller” and should recite “the at least one temperature controller”.
Claim 18 recites “the assembly controller” and should recite “the at least one assembly controller”.
Claim 15 recites “the flow controller” and “the assembly controller” and should recite “the at least one flow controller” and “the at least one assembly controller”.
Claim 26 recites “the assembly controller” and should recite “the at least one assembly controller”.
Claim 27 recites “the controller” and should recite “the at least one assembly controller”.
Claim 28 recites “at least one of the assembly controller, the temperature controller and/or the flow controller” and should recite “at least one of the at least one assembly controller, the at least one temperature controller and/or the at least one flow controller”.
Claims 30-33 recite “The method according to claim 1” and should recite “The method according to claim 29”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a, b, c followed by “and/or” and then d, e, f and it is unclear if d, e, and f are required in addition to a, b and c or are possibly alternatives to a, b and c.  It 
Claim 2 recites “a first outgoing duct” and “a second outgoing duct” and it is unclear if these are meant to reference the “at least a first outgoing duct and at least a second outdoing duct” as recited in claim 1 or are in addition to the ducts in claim 1.  For the purpose of the application of prior art these ducts have been interpreted as “the at least a first out going duct” and “the at least a second outgoing duct.”  
Claim 6 recites “bolus flow rate amounts of at least 2000 ml/h to 4000 ml/h.”  This however is contradictory to claim 5 from which claim 6 depends as claim 1 recites “bolus flow rate of more than 2000 m/h.”  Therefore, the lower limit of claim 6 contradicts the lower limit of claim 5 and it is unclear what is meant to be the lower limit bolus flow rate.
Claim 9 recites “a first outgoing duct and/or a second outgoing duct is/are adapted to deliver infusion fluid to a central venous catheter and/or to a peripheral venous catheter respectively.”  It is unclear if “a first outgoing duct” and “a second outgoing duct” are meant to reference the “at least a first outgoing duct and at least a second outdoing duct” as recited in claim 1 or are in addition to the ducts in claim 1.  For the purpose of the application of prior art these ducts have been interpreted as “the at least a first out going duct” and “the at least a second outgoing duct.”  Additionally, the multiple recitations of “and/or” and “is/are” renders the claim unclear as some of the combinations do not appear to make sense.  For example, respective delivery only makes sense when a duct is delivering fluid to a central venous catheter and a duct is 
Claim 10 recites “at least a first outgoing duct” and “at least a second outgoing duct” and it is unclear if these are meant to reference the “at least a first outgoing duct and at least a second outdoing duct” as recited in claim 1 or are in addition to the ducts in claim 1.  For the purpose of the application of prior art these ducts have been interpreted as “the at least a first out going duct” and “the at least a second outgoing duct.”
Claim 11 recites “particularly when a pre-set and/or given threshold temperature has been sensed by the temperature sensor.”  Using the term “particularly” renders the claim indefinite as it is unclear if the language that follows the term is required by the claim.  For the purpose of the application of prior art this limitation has been interpreted as required.  
Regarding claims 13, 21 and 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claim 13 recites the broad recitation “a temperature of between -1oC and 46oC”, and the claim also recites “preferably from 4oC to 42oC” which is the narrower statement of the range/limitation.  Claim 21 recites “the preset threshold temperature is at least about 36.9oC”, and the claim also recites “preferably 37.5oC” which is the narrower statement of the range/limitation. Claim 23 recites “at least 0.1 l and at most 4.0 l”, and the claim also recites “preferably at most 2.0 l” which is the narrower statement of the 
Claim 15 recites “preferably to restart the pump after having received and computed the temperature signal from the temperature sensor after the preset o given time and a preset or given threshold temperature is reached or exceeded” and it is unclear if the language following “preferably” is exemplary or required by the claim.  For the purpose of the application of prior art, this limitation has been interpreted as required.
Claim 18 recites “such as an electronic patient file system” and it is unclear if the electronic patient file system is exemplary or required by the claim.  For the purpose of the application of prior art, this limitation has been interpreted as exemplary and therefore not required.  
Claim 19 recites “the temperature sensor” in line 2 and there is insufficient antecedent basis for this limitation.
Claim 22, recites “the preset threshold temperature” in line 2 and there is insufficient antecedent basis for this limitation.  Claim 22 additionally recites “preferably” in lines 4 and 5 and it is unclear if the language that follows is exemplary or required.  For the purpose of the application of prior art, this limitation has been interpreted as required.  
Claim 23 recites “the preset amount of cold infusion fluid” and there is insufficient antecedent basis for this limitation.  Additionally, it is unclear if cold infusion fluid is 
Claim 25 recites “the preset time period” and there is insufficient antecedent basis for this limitation.  Additionally, it is unclear what the time period is limiting.  Is it limiting the device as a whole or a portion of the device?  For the purpose of the application of prior art, this limitation will be interpreted as limiting the flow controller.
Claim 26 recites “the information of a user” and there is insufficient antecedent basis for this limitation.
Claim 27 recites “the temperatures detected” and “the pump activities” and there is insufficient antecedent basis for these limitations.  For the purpose of the application of prior art, pump activities will be interpreted as flow controller activities.
Claim 29 recites “The method for temperature adjustment of a patient and/or suitable for fever treatment and/or normothermia and/or hypothermia, preferably with a device according to claim 1…” followed by steps a-f (in any order).  There is no antecedent basis for “The method” and it is suggested that this language be amended to “A method.”  It is unclear if the device of claim 1 is actually required or just a suggested device.  This language is also unclear in that claim 29 substantially repeats the structure of the device of claim 1 with methods steps of connecting, controlling, etc.  Additionally, steps a-f lack any clarity on how treatment is achieved.  There is no link between steps a-f and treating in the method.
Claim 29 also recites step a, b, c followed by “and/or” and then d, e, f and it is unclear if d, e, and f are required in addition to a, b and c or are possibly alternatives to 
Claim 30 recites “the threshold” in line 3 and there is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites “the preset threshold temperature” in line 2 and there is insufficient antecedent basis in the claim.
Claim 34 recites “The method of treating a mammal the method according to claim 1.”  There is insufficient antecedent basis for either recitation of “the method.”  Additionally, claim 1 is a device claim not a method claim.  Finally, the claim merely recites a use of a device without any active, positive steps delimiting how this is actually practiced.  Therefore, claim 34 is unclear. 
Any claims not specifically set forth above are necessarily rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim merely recites a use without any active, positive steps delimiting how this is actually practiced and is therefore not a proper process claim under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-16, 19-21, 23-29, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0122673 A1 to Callister et al. (Callister) in view of US 2014/0343639 A1 to Hopper et al. (Hopper).
Regarding claim 1, Callister teaches a device for temperature adjustment and/or suitable for fever treatment and/or normothermia and/or hypothermia (title), comprising at least one connection (for example [0062] which states that “A reservoir or fluid bag 30 may be connected to the control unit 22 to provide a source of heat transfer fluid such as, saline, blood substitute solution, or other biocompatible fluid.” and 94a, Fig. 2) to at least one reservoir (30/56) suitable to provide infusion fluid; at least one assembly controller (20/50) for controlling the temperature and/or flow rate of the infusion fluid (0085-0145]), at least one temperature controller (66) adapted for cooling and/or heating the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature ([0085-0145), at least one flow controller (28/68,98) for controlling the flow of the infusion fluid, at least a first outgoing duct (Fig. 1/2) and wherein the flow controller is adapted to feed the outgoing duct with different flow rates ([0086] which states that “the processor 70 may regulate the flow of heat exchange fluid to the heat exchanger in the blood stream by, for example, slowing the pump or stopping the pump altogether for a selected period of time or until the controller receives a signal indicating that pumping should be resumed.”).  However, Callister is silent with respect to more than one outgoing duct.  Hopper teaches an analogous device to that of Callister including a plurality of outgoing ports (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the flow controller is adapted to feed the at least a first outgoing duct with a first base flow rate and the at least a second outgoing duct with a bolus flow rate being higher than the first base flow rate ([0086] and additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates).
Regarding claim 3, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the device is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/hr and/or a volume of 960 ml to 3000 ml per day and/or a continuous, intermittent and/or sequential bolus flow rate of more than 125 ml/hr (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates).

Regarding claim 5, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the device is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/hr and/or a volume of 960 ml to 3000 ml per day to the first outgoing duct and a continuous, intermittent and/or sequential bolus flow rate of more than 2000 ml/hr to the second outgoing duct (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which 
Regarding claim 6, Callister in view of Hopper teaches the device of claim 5 as well as Callister teaching wherein the device is adapted to deliver the bolus flow rate amounts of at least 2000 ml/h to 4000 ml/h (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates.  It is noted that the claim does not require simultaneous or exclusive delivering of the fluid to the first and second outgoing ducts).
Regarding claim 9, Callister in view of Hopper teaches the device according to claim 1 as well as Callister teaching wherein the at least a first outgoing duct is adapted to deliver infusion fluid to a central venous catheter or a peripheral venous catheter (heat exchange catheter as disclosed in Callister) and Hopper teaching wherein the t least a second outgoing duct is adapted to deliver infusion fluid to a central venous or peripheral heat exchange catheter (The plurality of outgoing ports of Hopper are capable of performing the intended use and as such meets the claim).
Regarding claim 10, Callister in view of Hopper teaches the device according to claim 1 as well as Callister teaching wherein the at least a first outgoing duct is adapted to deliver infusion fluid to a central venous catheter and Hopper teaching the at least a 
Regarding claim 11, Callister in view of Hopper teaches the device according to claim 1 as well as Callister teaching at least one temperature sensor ([0063, 0084]) being adapted to deliver at least one temperature signal and wherein the assembly controller is adapted to receive and compute the temperature signal from the temperature sensor and/or to activate the flow controller, particularly when a pre-set and/or given threshold temperature has been sensed by the temperature sensor ([0088-0145]).
Regarding claim 12, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the at least one temperature controller and/or the at least one flow controller and/or the at least one assembly controller or any two of these elements are modular components that are adapted to be electrically and/or electronically and/or fluidly connected to each other with respective connectors (Fig. 2 with respect to 68 and 98).
Regarding claim 13, Callister in view of Hopper teaches the device of claim 1 as well as wherein the temperature controller is adapted to provide infusion fluid at a temperature between -1oC and 46oC, preferably from 4oC to 42oC (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here thermoelectric modules 
Regarding claim 14, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the temperature controller is adapted to provide infusion fluid at a temperature between -1oC and 14oC (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here thermoelectric modules of the heater/cooler, are capable of performing the intended use and as such meets the claim.).
Regarding claim 15, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the flow controller comprises at least one pump (28/68,98) and wherein the assembly controller is adapted to stop the pump for a preset or given time and preferably to restart the pump after having received and computed the temperature signal from the temperature sensor after the preset or given time and a preset or given threshold temperature is reached or exceeded ([0085-0145]).
Regarding claim 16, Callister in view of Hopper teaches the device of claim 1 as well as Hopper teaching a temperature controller (102) comprising at least one heating element (86) and at least one cooling section (88) that are in parallel and/or in series ([0064]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature controller arrangement of Hopper in order to allow for precise temperature control as taught by Hopper ([0064]).

Regarding claims 20 and 21, Callister in view of Hopper teaches the device of claim 1, but not specifically wherein the preset temperature is at least 36oC and at most 38oC, at least 36.9oC and more preferably 37.5oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, here patient temperature modification, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 23, Callister in view of Hopper teaches the device of claim 1, but not specifically wherein a preset amount of cold infusion fluid is at least 0.1 l and at most 4.0 l, preferably 2.0 l.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a fluid volume in the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 24, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the flow controller is adapted to deliver the infusion fluid in a minimum time period of 1 min and/or a maximum amount of 90 min (A recitation of the intended use of the claimed invention must result in a structural 
Regarding claim 25, Callister in view of Hopper teaches the device of claim 1, but not specifically wherein the preset time period is at least 1 min and at most 6h.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a time period in the range as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 26, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching a display ([0105-0111]) for the information of a user and/or manipulation of the a least one assembly controller by a user.
Regarding claim 27, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching wherein the at least one assembly controller comprises a storage ([0028, 0038, 0177]) for storing temperatures detected and/or the pump activities and/or infusion amounts delivered and a display for displaying this information ([0105-0111]).  
Regarding claim 28, Callister in view of Hopper teaches the device of claim 1 as well as Callister teaching a rack (Fig. 1) and at least one of the at least one assembly 
Regarding claim 29, Callister teaches a method for temperature adjustment and/or suitable for fever treatment and/or normothermia and/or hypothermia (title), comprising connecting at least one connection (for example [0062] which states that “A reservoir or fluid bag 30 may be connected to the control unit 22 to provide a source of heat transfer fluid such as, saline, blood substitute solution, or other biocompatible fluid.” and 94a, Fig. 2) to at least one reservoir (30/56) suitable to provide infusion fluid; controlling the temperature and/or flow rate of the infusion fluid ([0085-0145]) by at least one assembly controller (20/50), cooling and/or heating the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature ([0085-0145) by at least one temperature controller (66), controlling the flow of the infusion fluid by at least one flow controller (28/68), delivering infusion fluid by at least a first outgoing duct (Fig. 1/2) and feeding the outgoing duct with different flow rates ([0086] which states that “the processor 70 may regulate the flow of heat exchange fluid to the heat exchanger in the blood stream by, for example, slowing the pump or stopping the pump altogether for a selected period of time or until the controller receives a signal indicating that pumping should be resumed.”).  However, Callister is silent with respect to more than one outgoing duct.  Hopper teaches an analogous device to that of Callister including a plurality of outgoing ports (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least a second outgoing port to allow for connection of more than one device as taught by Hopper (see for example [0049]).

Regarding claim 34, Callister in view of Hopper teaches the device of claim 1 and the method of claim 29 as well as utilizing the device of claim 1 or the method of claim 29 for treating a mammal (see Callister and Hall documents with respect to the end user being a person).
Claim(s) 18 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister and Hopper as applied to claims 1 and 29 above, and further in view of US 2014/0031631 A1 to Hall et al. (Hall).
Regarding claim 18, Callister in view of Hopper teaches the device of claim 1, but not wherein the at least one assembly controller is configured to receive input signals from at least one external computer system and/or to communicate with such system, such as an electronic patient file system.  Hall teaches an analogous device to that of Callister as well as a remote console that wirelessly communicates with the main unit to allow the user to operate the system from any position around the patient or even do so remotely and that this provides the use with greater flexibility and ease of use in both setting up and operating the system, including faster response time in making adjustments ([0091]).  It would have been obvious to one having ordinary skill in the art 
Regarding claim 30, Callister in view of Hopper teaches the method of claim 29, but not specifically wherein the infusion fluid is delivered by a base rate of 40 ml/h to 125 ml/h is warmed up to around 37.2oC until a threshold is detected, and then is cooled down when the threshold has been detected and optionally another infusion fluid and/or the same fluid is additionally cooled and delivered with a bolus flow rate of more than 125 ml/h.  Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]), that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]) and that warmed fluid is used to increase the target temperature at a prescribed rate to warm the patient (Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected temperature and flow rates as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 31, Callister in view of Hopper teaches the method of claim 29, but not wherein the infusion fluid is initially delivered in a minimum amount of 0.8 l and/or 100 ml and 1.0 l, with flow rates of between 40 ml/h and 8000 ml/h.  Hall teaches 
Regarding claim 32, Callister in view of Hopper teaches the method of claim 29 but as well as Callister teaching stopping and starting the pump based on a protocol as described in paragraphs [0085-0145]), but not a preset threshold temperature is at least around 32oC to stop delivery of infusion fluid and at most around 34oC to (re-)start delivery of infusion fluid at least for the given or pre-set time or he method being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25oC/h to 0.5oC/h until a preset temperature, such as normal physiological body temperature, is reached. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]), that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]) and that warmed fluid is used to increase the target temperature at a prescribed rate to warm the patient (Fig. 5).  .
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister and Hopper as applied to claims 1 and 29 above, and further in view of US 2014/0277304 A1 to Stull (Stull).
Regarding claim 22, Callister in view of Hopper teaches the device of claim 1 but not a preset threshold temperature is at least around 32oC to stop delivery of infusion fluid and at most around 34oC to (re-)start delivery of infusion fluid at least for the given or pre-set time or the device being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25oC/h to 0.5oC/h until a preset temperature, such as normal physiological body temperature, is reached. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]), that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]) and that warmed fluid is used to increase the target temperature at a prescribed rate to warm the patient (Fig. 5).  Hall goes on to teach that different treatment time 
Regarding the device being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25oC/h to 0.5oC/h until a preset temperature, such as normal physiological body temperature, is reached, Still teaches inducing hypothermia in a patient, maintain the patient in the hypothermia condition for a sufficient time to provide therapeutic benefit, and re-warm the patient in a controlled manner ([0029]).  The same heat exchange system used to induce hypothermia may be used to re-warm the patient ([0029]).  More specifically Hall teaches the patient may be cooled to a temperature between 32oC and 36oC, maintained at that cooled temperature for a period of 3 hours, 6 hours, or even a day or more, and then be re-warmed to normothermia, generally 36.5oC to 37oC where generally warming is slow and controlled, sometimes as slow as 0.2oC/h ([0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the temperature and rewarm as claimed so as to provide the desired therapeutic benefit followed by a return to normothermia as taught by Hall ([0029]).  
Claim(s) 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister and Hopper as applied to claim 1 above, and further in view of US 2013/0006154 A1 to Lowe (Lowe).
Regarding claim 7, Callister in view of Hopper teaches the device of claim 1, but not a neutral section of the temperature controller.  Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the cooling source before circulating into the heat transfer device ([0053]) and to all a portion or all of the temperature modulated fluid to bypass the wrap ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bypass line as taught by Lowe so as to allow for adjusting the flow of fluid through the heat transfer device and recirculating flow in the heat transfer device to modulate the temperature of the heat transfer device ([0062]).  While neither Callister nor Lowe specifically discuss branches of the connection, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a branch as claimed to allow for the fluid to flow through the bypass line of Lowe.
Regarding claim 8, Callister in view of Hopper and Lowe teaches the device of claim 7 as well as wherein Callister teaches wherein the device is adapted so that the first outgoing duct is fed with infusion fluid with a base flow rate/bolus flow rate and Hopper teaches a second outgoing duct (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and 
Regarding claim 17, Callister in view of Hopper teaches the device of claim 1, but not a neutral section of the temperature controller.  Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the cooling source before circulating into the heat transfer device ([0053]) and to all a portion or all of the temperature modulated fluid to bypass the wrap ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bypass line as taught by Lowe so as to allow for adjusting the flow of fluid through the heat transfer device and recirculating flow in the heat transfer device to modulate the temperature of the heat transfer device ([0062]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 15/764,622 and 15/764,583.  Although the claims at issue are not identical, but they are not patentably distinct from each other because the various patent applications and the instant application all recite the same basic structure/method with a permutation of similar elements/steps throughout.  These various combination of elements are deemed to be obvious variants as no criticality is afforded to any particular combination of elements in any particular patent application.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794